CANTY, j.
I concur. In determining the duties which Canfield as executor owed to the beneficiaries of this estate, it is wholly immaterial what duties he owed the bank as its president. The question is: Did he, having regard solely to the interests of said beneficiaries, exercise reasonable care and prudence in leaving the money in the bank after it had suspended and reopened? It was not a question merely of whether he could have drawn this money out of the bank, but whether he could have drawn it out and retained it. He might, in the precarious condition of the bank, have caused it to suspend again, and if a receiver or assignee was appointed for it under the insolvency law, he might be compelled to pay over the money so drawn out on the ground that the drawing out of the same was an unlawful preference. Under the circumstances, I cannot say that the evidence shows conclusively that a man of ordinary care and *249prudence would not have let it remain, under the hope that, by so -doing, the estate would run less risk of finally losing it.